DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 8, “the nozzle” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Green et al. (9,630,826). Green et al. disclose, in figs. 19, 24, 25,
Re-claim 1, a beverage dispensing system for producing a beverage, comprising: a cooler 100; and a beverage dispenser 200 positioned within the cooler; the beverage dispenser comprising: a nozzle 120; a flow of water 102; an internal carbonation system 202 in communication with the flow of water and the nozzle;
a plurality of internal ingredient containers 214 in communication with the nozzle; and an outer shell 210 ; wherein the internal carbonation system and the plurality of internal ingredient containers are positioned within the outer shell and wherein the nozzle is positioned about the outer shell; and wherein the beverage dispenser produces the beverage at the nozzle within the cooler.
Re-claims 4-8, wherein the flow of water comprises a still water line in communication with the nozzle and a carbonated water 104 line in communication with the internal carbonation system; wherein the internal carbonation system comprises a carbon dioxide tank in communication with a carbonator; wherein the carbonator comprises a carbonation tank or an in-line carbonator 104; wherein 
Re-claim 13, the plurality of internal ingredient containers can comprise a plurality of ingredient pods 214 (see figs. 2 and 5).
Re- claim 15, a method of operating a beverage dispensing system, comprising:
positioning a plurality of beverage ingredients 214 and a source of carbon dioxide 202 within an outer shell 200 or 210 of a beverage dispenser without a refrigeration device (Fig. 19);
positioning the beverage dispenser within a cooler 100 (Figs 10, 24, 25);
flowing water 102 to the beverage dispenser within the cooler;
chilling the flow of water and the plurality of beverage ingredients in the beverage dispenser within the cooler; and
creating a beverage within the cooler from the flow of water and the plurality of beverage ingredients.
	Re-claim 16, wherein the cooler comprises an electrical cooler (a refrigeration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Aguirre et al. (7,044,335).

Green et al. lack to disclose the nozzle comprising a pop out nozzle with a retracted position and an extended position, and a nozzle frame for movement thereon.
Aguirre et al. teach, in figs. 4D, a beverage dispensing system comprising a pop out nozzle 12 with a retracted position and an extended position, and a nozzle frame 72 for movement thereon.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Aguirre et al., to modify the invention of Green et al. with the nozzle comprising a pop out nozzle and a nozzle frame for movement thereon with a retracted position and an extended position in order to put the nozzle in towed position when it is used.
7. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Newman et al. (2009/0069934).
Green et al. lack to disclose the beverage dispensing system comprising an RFID reader and wherein one or more of the plurality of internal ingredient containers comprise an RFID tag thereon.
Newman et al. teaches, in fig. 1, a beverage dispensing system comprising an RFID reader and one or more of the plurality of internal ingredient containers comprise an RFID tag thereon (see [0053]- [0058].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Newman et al., to modify the invention of Green et al. with the beverage dispensing system comprising an RFID reader and wherein one or more of the plurality of
internal ingredient containers comprise an RFID tag thereon in order to identify the information of the ingredient containers. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant argues that Green et al. lack to disclose a cooler and a beverage dispenser positioned within the cooler. However that is not persuasive because Green et al. disclose, in fig. 19, a cartridge or a beverage dispenser 200 without a refrigeration device, and the beverage dispenser 200 can be inserted to a cooler 100 with ice  (fig. 24) or a refrigerator (figs. 10 and 17). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        January 25, 2022